Citation Nr: 0826861	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  96-46 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
malunion of left tibia and fibula, with limitation of 
extension, prior to May 7, 1997.

2.  Entitlement to a separate, compensable rating for 
malunion of left tibia and fibula, with limitation of 
flexion, prior to May 7, 1997.

3.  Entitlement to a separate, compensable rating for 
instability of the left knee, prior to May 7, 1997.

4.  Entitlement to a rating in excess of 60 percent for 
status-post left total knee replacement, times two, with 
history of tibia fracture, from July 1, 1998 to October 3, 
1999, and from May 1, 2001.

5.  Entitlement to a separate, compensable rating for left 
knee scar residual to left knee replacement surgery, from 
July 1, 1998 to October 3, 1999, and from May 1, 2001.

6.  Whether there was clear and unmistakable error (CUE) in a 
January 1994 rating decision that denied the veteran's claim 
for a rating in excess of 20 percent for left leg condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from August 1965 to January 
1969.

The increased rating claims come before the Board of 
Veterans' Appeals (Board) on appeal from an April 1996 rating 
decision in which the RO denied the veteran's claim for a 
rating in excess of 20 percent for his service-connected left 
knee disability, then characterized as residuals of fractures 
left tibia with partial ankylosis.  A notice of disagreement 
(NOD) was received in July 1996 and the RO issued a statement 
of the case (SOC) in August 1996.  The veteran filed a 
substantive appeal in October 1996.

The issues on appeal have been characterized as reflected on 
the title page (for the reasons discussed below).

In a December 1996 rating action, the RO increased the rating 
for the left knee disability to 30 percent, effective the 
October 12, 1995 date of the claim.  In a July 1997 rating 
action, the RO granted a temporary total rating (TTR), under 
the provisions of 38 C.F.R. § 4.30, for the period from May 
8, 1997, through June 30, 1997 and a 100 percent schedular 
rating for the period from July 1, 1997 through June 30, 
1998.  Thereafter, the rating was reduced to 30 percent, 
effective July 1, 1998.  In a June 1998 supplemental 
statement of the case (SSOC), the RO increased the rating to 
60 percent, effective July 1, 1998. 

In May 1999, the veteran testified during a videoconference 
hearing before an Acting Member of the Board (now Veterans 
Law Judge).  In November 2003, the Board notified the veteran 
that the Acting Board Member who presided over his May 1999 
hearing was no longer at the Board and the veteran was 
afforded the opportunity for another hearing.  In December 
2003, the veteran indicated that he did not want another 
hearing.

In subsequent rating actions, the RO assigned TTRs for the 
service-connected left knee disability for the period from 
October 4, 1999 to May 1, 2001.  As noted in an August 2000 
rating action, the current 60 percent schedular rating was 
reinstated, effective May 1, 2001.

During the May 1999 videoconference hearing, the veteran 
raised the issue of whether there was CUE in a January 1994 
rating decision in which the RO denied a rating in excess of 
20 percent for the veteran's service-connected left knee 
disability.  In an April 2003 rating decision, the RO 
determined that there was no CUE in the January 1994 rating 
decision.  The veteran was notified of that determination 
that same month.

In January 2004, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC), in Washington, D.C., for 
additional development.  That development included issuance 
of a SOC on the CUE issue if the veteran were to file a NOD 
with the April 2003 rating decision.  The veteran filed such 
a NOD in March 2004, and the RO issued a SOC on this issue in 
January 2005.  The veteran filed a substantive appeal via a 
June 2005 letter (with attachments). 

After completing the action requested by the Board in its 
January 2004 remand, the RO continued the denials of the 
claims (as reflected in a January 2005 SSOC as to the 
increased rating claims and in separate March 2007 SSOCs as 
to the increased ratings and CUE claims), and returned these 
matters to the Board for further appellate consideration.

In April 2007, the veteran requested a Board hearing on the 
CUE claim, but he subsequently withdrew this request.

During the course of the appeal, the veteran's claims file 
was permanently transferred from the RO in Cleveland, Ohio to 
the RO in Winston-Salem, North Carolina; hence, the Winston-
Salem RO now has jurisdiction over the claim on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to May 8, 1997, range of motion of the veteran's 
left knee was from 20 degrees extension to 28 degrees 
flexion.

3.  Prior to May 8, 1997, the evidence reflects that there 
was moderate instability of the veteran's left knee.

4.  From July 1, 1998 to March 3, 1999, and from May 1, 2001, 
the veteran's status-post left total knee replacement, times 
two, with history of tibia fracture, has been manifested 
primarily by chronic residuals of severe weakness and 
significantly limited motion.

5.  As of August 24, 2005, the evidence reflects that the 
left knee scar residual to the veteran's left knee 
replacement surgery was tender.
6.  For the period from July 1, 1998 to March 3, 1999, and 
from May 1, 2001, the veteran's left knee disability did not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards for rating the severity of the veteran's 
status-post left total knee replacement, times two, with 
history of tibia fracture; the left knee disability did not, 
by itself, result in marked interference with employment or 
frequent periods of hospitalization.

7.  In connection with the current allegation of CUE in the 
January 1994 rating decision, the disagreement of the veteran 
and his representative is with the weighing and evaluation of 
the evidence of record considered in that rating decision, 
and there is no basis for the request for separate ratings 
under law in effect at the time of the June 1993 claim denied 
in January 1994.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
malunion of left tibia and fibula, to include limitation of 
extension, prior to May 7, 1997, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5261 (1997).

2.  The criteria for a separate 20 percent, but no higher, 
for malunion of left tibia and fibula, to include limitation 
of flexion, prior to May 7, 1997, are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5260 (1997).

3.  The criteria for a separate 20 percent rating for 
instability due to left knee disability, prior to May 7, 
1997, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5257 (1997).

4.  The criteria for a rating in excess of 60 percent for 
status-post left total knee replacement, times two, with 
history of tibia fracture, for the period from July 1, 1998 
to October 3, 1999, and from May 1, 2001, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5055 (1998-2007).

5.  The criteria for a rating of 10 percent, but no higher, 
for left knee scar residual to left knee replacement surgery, 
from July 1, 1998 to October 3, 1999, and from May 1, 2001, 
are met as of August 24, 2005.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 
7804 (as in effect prior to and since August 30, 2002).

6.  The January 1994 rating decision that denied the 
veteran's claim for a rating in excess of 20 percent for left 
leg condition did not contain CUE.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In addition, the Board is aware of the recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  22 Vet. App. at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Initially, as regards the veteran's allegation that there is 
CUE in the January 1994 RO rating decision, given the 
parameters of the law surrounding CUE claims (as explained in 
more detail below), the duties to notify and assist imposed 
by the VCAA are not applicable where CUE is claimed, in Board 
decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001), 
or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 
(2002)).  As noted in Livesay, CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim based on CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  
Moreover, that litigant has the burden of establishing such 
error on the basis of the evidence then of record.  Id.  
Considering the record in light of the above, any further 
discussion of any VA notification or development duties owed 
the veteran in connection with this claim is unnecessary.

As regards the increased ratings claims, February 2004 and 
May 2005 letters provided notice to the veteran regarding 
what information and evidence was needed to substantiate the 
increased rating claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claims.  The August 1996 SOC (and 
later the June 1998 and January 2005 SSOCs) set forth the 
criteria for higher schedular ratings for the left knee 
disability, and the December 1996 SSOC and October 2004 SSOC 
set forth the criteria for a higher rating on an 
extraschedular basis (which suffices for Dingess/Hartman).  
In addition, a March 2006 letter also informed the veteran 
how disability ratings and effective dates are assigned and 
the type of evidence that impacts those determinations.  This 
letter also indicated that VA would assign a disability 
rating determined by applying relevant diagnostic codes and 
considering the impact of the disability and its symptoms on 
employment, and the letter also provided examples of the 
types of medical and lay evidence that the veteran could 
submit (or ask VA to obtain) that could affect how VA 
assigned a disability rating.  The March 2006 letter also 
explained that a disability rating could be assigned other 
than a rating found in the Schedule if the impairment is not 
adequately covered by the Schedule, and included the impact 
of the condition and symptoms on employment among the factors 
considered in determining the disability rating.  The Board 
finds that this portion of the March 2006 letter 
substantially complies with the Board's January 2004 remand 
instruction to provide VCAA notification regarding the 
increased rating claims to include on an extraschedular 
basis.

After issuance of each notice described above, and 
opportunity for the veteran to respond, the March 2007 SSOC 
reflects readjudication of the claim.  Hence, the veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

The Board also notes that, to the extent that the 
aforementioned letters did not meet all of the requirements 
of Vazquez-Flores, the veteran's written statements, which 
included discussion of the impact of his disability on his 
employment, demonstrated an awareness of what was necessary 
to substantiate his increased rating claims.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any 
error in this regard was "cured by actual knowledge on the 
part of the claimant."  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the increased rating claims.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, VA outpatient treatment (VAOPT) records and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
videoconference hearing as well as various written statements 
provided by the veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate the increased rating claims, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the increased rating claims.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007).  The analysis in the following 
decision is reflects that such different levels of 
compensation are in fact warranted in the present case.

As indicated above, the veteran initially underwent total 
left knee surgery in May 1997, and subsequently underwent 
corrective surgery consisting of removal of the mechanical 
knee joint in October 1999 and reimplantation of a knee 
replacement device in March 2000.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055, 
assignment of a 100 percent rating for one year following the 
implantation of  knee prosthesis is authorized.  This period 
commences at the conclusion of the initial grant of a total 
rating for one month following hospital discharge, pursuant 
to 38 C.F.R. § 4.30.  Thereafter, the maximum schedular 60 
percent rating is warranted if there are chronic residuals 
consisting of severely painful motion or severe weakness in 
the affected extremity.  With intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
disability will be rated by analogy to DCs 5256, 5261 or 
5262.  The minimum rating is 30 percent. 

Pursuant to the above, the veteran was assigned temporary 
total (100 percent) disability ratings for the periods from 
May 8, 1997 to June 30, 1998, and from October 4, 1999, to 
April 30, 2001.  A 60 percent rating was assigned from July 
1, 1998 to October 3, 1999, and from May 1, 2001.  Thus, as 
discussed below, the veteran is receiving the maximum rating 
under DC 5055 since May 8, 1997.

Significantly, however, the claim for increase initially at 
issue in this appeal was a claim for a rating in excess of 20 
percent for residuals of a fractured left tibia with partial 
ankylosis filed on October 12, 1995.  Although, as noted, the 
RO initially denied this claim in an April 1996 rating 
decision and continued the 20 percent rating in an August 
1996 SOC, the RO, in a December 1996 SSOC, increased the 
rating to 30 percent, effective the October 12, 1995 date of 
claim.

Therefore, although the RO assigned higher ratings during the 
pendency of the appeal, including the maximum schedular 
rating since May 8, 1997, as a higher schedular rating for 
the veteran's left knee disability is assignable for the 
period from October 12, 1995 to May 8, 1997 (i.e., prior to 
May 8, 1997), and the veteran is presumed to seek the maximum 
available benefit, the matter of a rating in excess of 30 
percent for the veteran's left knee disability from October 
12, 1995 to May 8, 1997 remains for appellate consideration.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The RO's April 1996 rating decision indicates that the 
veteran's left knee disability was rated under 38 C.F.R. 
§ 4.71, DC 5257.  As reflected in a December 1996 SSOC, the 
RO increased the rating to 30 percent under 38 C.F.R. 
§ 4.71a, DC 5262.

Under DC 5257, recurrent subluxation or lateral instability 
causing slight impairment warrants a 10 percent rating.  A 20 
percent rating requires moderate impairment.  A 30 percent 
rating requires severe impairment.  30 percent is the maximum 
rating available under DC 5257.  The terms "slight," 
"moderate," and "severe" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just" as contemplated by the requirements 
of the law.  38 C.F.R. § 4.6.

Under DC 5262, malunion of the tibia and fibula with marked 
knee or ankle disability warrants a 30 percent rating while 
nonunion of the tibia and fibula with loose motion requiring 
a brace warrants a 40 percent rating.

In addition, VA's General Counsel has held that a claimant 
who has arthritis (resulting in limited or painful motion) 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  VA's 
General Counsel also has held that separate ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion 
of the leg) and Diagnostic Code 5261 (limitation of extension 
of the leg), may be assigned for disability of the same 
joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis under DC 5003, which, in turn, states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved-here, DC 5260 (for limitation of extension) and 5261 
(for limitation of flexion); ankylosis of the knee is 
evaluated under DC 5256.  If the limitation of motion of the 
specific joint or joints involved is not compensable under 
the appropriate diagnostic codes, then a 10 percent rating is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under DC 5260, a rating of 10 percent requires limitation of 
flexion to 45 degrees. A rating of 20 percent requires 
limitation of flexion to 30 degrees, and a rating of 30 
percent requires limitation of flexion to 15 degrees.

Under DC 5261, a rating of 10 percent requires limitation of 
extension to 10 degrees.  A rating of 20 percent requires 
limitation of extension to 15 degrees. A rating of 30 percent 
requires limitation of extension to 20 degrees.  A rating of 
40 percent requires limitation of extension to 30 degrees, 
and a rating of 50 percent requires limitation of extension 
to 45 degrees.

Standard range of right knee motion is from 0 degrees (on 
extension), to 140 degrees (on flexion).  See 38 C.F.R. § 
4.71, Plate II.

Considering the pertinent evidence in light of the above, the 
Board finds that the criteria for a rating in excess of 30 
percent for malunion of left tibia and fibula, to include 
limitation of extension, prior to May 7, 1997, and the 
criteria for a rating in excess of 60 percent for status-post 
left total knee replacement, times two, with history of tibia 
fracture, for the period from July 1, 1998 to October 3, 1999 
and from May 1, 2001, are not met.  However, the criteria for 
separate ratings of 20 percent for malunion of left tibia and 
fibula and for instability due to left knee disability, prior 
to May 7, 1997 are met.  In addition, the criteria for a 
rating of 10 percent for left knee scar residual to knee 
replacement surgery are met as of August 24, 2005.

On March 1996 VA joints and bones examinations, range of 
motion findings were recorded of flexion to 28 degrees and 
extension to 20 degrees.  Movement of the left knee was 
characterized as "very limited," and the veteran was 
wearing a brace to help stabilize the knee.  Deformity of the 
left knee was also noted.  The diagnoses included severe 
arthritis of the left knee joint.  An X-ray report revealed 
degenerative changes in the proximal tibia extending from the 
region of the tibial spines and extending laterally to the 
shaft of the femur.  A May 1996 private treatment note of Dr. 
Thompson indicates that there was no major collateral 
instability, with fairly profound traumatic arthritis, and 
recommended a left total knee replacement.

Thus, prior to May 8, 1997, as X-rays did not indicate 
nonunion of the tibia and fibula, a rating in excess of 30 
percent under DC 5262 is not warranted.  However,  given the 
holding of VAOPGCPREC 9-2004, the range of motion findings of 
flexion limited to 28 degrees and extension limited to 20 
degrees warrant separate ratings under DCs 5260 and 5261 of 
20 percent (flexion limited to approximately 30 degrees) and 
30 percent, respectively.  Thus, the 30 percent rating, for 
malunion of tibia and fibula, with limitation of extension, 
is appropriate, whether pursuant to DC 5261 or DC 5262, and a 
higher rating is not warranted prior to May 7, 1997.  
However, a separate 20 percent but no higher rating is 
warranted for malunion of tibia and fibula to include 
limitation of flexion under DC 5260, prior to May 7, 1997.

In addition, given the findings of instability, an additional 
separate rating is warranted under DC 5257, pursuant to 
VAOPGCPRECs 23-97 and 9-98.  As Dr. Thompson indicated that 
there was no major collateral instability, and neither VA 
examination report indicated that the instability was severe, 
the Board finds that the veteran is entitled to a 20 percent 
but no higher rating for moderate recurrent subluxation or 
collateral instability prior to May 7, 1997.

The Board also notes that, while the veteran's left knee loss 
of motion had previously been characterized as partial 
ankylosis, the range of motion findings do not indicate that 
such loss of motion was in flexion between 20 and 45 degrees 
or at an angle of 45 degrees or more, warranting a higher 
rating under DC 5256 prior to May 7, 1997.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  However, even considering pain and other 
factors, the evidence simply does not support assignment of 
any higher rating under DC 5260 or 5261, as  there is no 
medical evidence that the veteran's pain is so disabling as 
to actually or effectively result in extension limited to 30 
degrees or flexion limited to 15 degrees-the requirements 
for the next higher 40 and 30 percent ratings under DCs 5261 
and 5260, respectively.

Additionally, the Board finds that there is no showing that, 
at any point prior to May 7, 1997, the veteran's left knee 
disability reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (as 
cited in the December 1996 SSOC).  Although, as discussed 
below, the veteran has apparently been unemployed since 1993, 
the veteran's left knee disability has not, in and of itself, 
objectively been shown to markedly interfere with employment, 
to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards prior to May 8, 1997.  Hence, the Board 
finds that the criteria for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For the period from July 1, 1998 to October 3, 1999, and from 
May 1, 2001, the veteran's left knee disability has been 
rated 60 percent under DC 5055.  Thus, he is receiving the 
maximum schedular rating for his left knee disability under 
this diagnostic code.  This rating therefore compensates the 
veteran for the residual severe painful motion and weakness 
in his left knee; thus, further discussion of this 
symptomatology, to include analysis of the DeLuca factors, is 
unnecessary.  The Board notes, however, that an August 24, 
2005 VAOPT note indicates that the veteran's left knee scar 
was minimally tender; such a tender scar warrants a separate 
10 percent rating under 38 C.F.R. § 4.118, DC 7804, 
applicable to superficial scars painful on examination, from 
the date of the first evidence of this symptom.  See 
38 C.F.R. § 3.400(o)(2) (2007).

The Board has also considered whether the veteran is entitled 
to a higher rating or an extra-schedular rating for the 
periods during which he has been assigned the maximum 60 
percent rating for his left knee disability, from July 1, 
1998 to October 3, 1999 and from May 1, 2001.  However, there 
is no showing that, during either of those time periods, the 
veteran's left knee disability reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (as cited in the October 2004 SSOC).  During 
his videoconference hearing and in written statements, the 
veteran argued that his left knee disability markedly 
interfered with his employment.  However, the Charlotte 
orthopedic specialist medical records from June 1998 to 
October 1999 indicates that the veteran was retired, but do 
not reflect that his retirement was specifically due to his 
left knee disability, and the August 2004 VAOPT note reflects 
that the veteran was not unemployable to due to the 
combination of multiple disabilities in addition to his left 
knee disability.  Thus, the veteran's left knee disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 60 
percent ratings for each time period under discussion), to 
warrant frequent periods of hospitalization (i.e., beyond 
those necessary to perform the initial left knee replacement 
and subsequent corrective surgeries), or to otherwise render 
impractical the application of the regular schedular 
standards.  Hence, the Board finds that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met in this regard.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
veteran is entitled to separate ratings of 20 percent for 
malunion of tibia and fibula, to include limitation of 
flexion, and instability, respectively, and to a separate 10 
percent rating for left knee scar residual to left knee 
replacement surgery, all prior to May 7, 1997.  The Board 
also finds that the claims for a rating in excess of 30 
percent for malunion of tibia and fibula to include 
limitation of extension, and for a rating in excess of 60 
percent for status-post total left knee replacement, times 
two, with history of tibia fracture, for the period from July 
1, 1998 to October 3, 1999, and from May 1, 2001, must be 
denied.  In reaching these conclusions, the Board has applied 
the benefit-of-doubt doctrine in granting the separate 
ratings prior to May 1, 1997, but finds that the 
preponderance of the evidence is against each of the 
remaining matters.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B.  CUE

Historically, in a January 1994 rating decision, the RO 
denied the veteran's claim for a rating in excess of 20 
percent for left condition (which included the left knee).  
In that rating decision, the RO noted the findings on the 
November 1993 VA examination, as well as VAOPT notes from 
January 1992 to August 1993.  Based on these findings, the RO 
continued the 20 percent rating that had been in effect for 
this disability from July 1978.  Although notified of the 
decision in a February 1994 letter, the veteran did not file 
an appeal.  Hence, that decision is final as to the evidence 
then of record.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).

As noted, during the May 1999 videoconference hearing, the 
veteran's representative argued that the January 1994 rating 
decision contained CUE.  The veteran's representative noted 
that in its January 1994 decision, the RO indicated that, 
under the law in effect at that time, a rating in excess of 
20 percent was warranted only if one of three conditions were 
met: flexion limited to 15 degrees, extension limited to 20 
degrees, or if the impairment of the knee were severe.  He 
argued that the evidence warranted an increase from 20 to 30 
percent because this evidence showed the left leg disability 
to be severe, which would warrant a 30 percent rating under 
DC 5257, the diagnostic code under which the veteran's knee 
was rated at that time.  He also argued that the veteran was 
entitled to separate ratings for "hypofascia" in the region 
of a left leg scar under DC 7805 and for limitation of motion 
due to arthritis under DC 5003.

In the veteran's March 2004 NOD, he argued that he should 
have had a higher rating for his left knee disability because 
his condition was worse than the assigned rating "since the 
beginning."

Considering the claim in light of the governing legal 
authority, the Board finds the January 1994 rating decision 
that denied the veteran's claim for a rating in excess of 20 
percent for left leg condition did not contain CUE.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.

In the present case, the veteran has claimed generally that 
he was entitled to a rating higher than 20 percent for his 
left knee disability, including at the time of the January 
2004 rating decision.  His representative more specifically 
claimed that the January 2004 rating decision was clearly and 
unmistakable erroneous.

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than simple disagreement on how the facts were 
weighed or evaluated), or the statutory/regulatory provisions 
extant at that time were not correctly applied; (2) the error 
must be "undebatable" and of the sort which, if it had not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that:

[M]erely to aver that there was CUE in a 
case is not sufficient to raise the 
issue. . . . CUE is a very specific and 
rare kind of 'error.' It is the kind of 
error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. . 
. . If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error. It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).

At the time of the veteran's June 1993 claim denied by the RO 
in the January 1994 rating decision, the criteria for rating 
disabilities of the knee were essentially the same as those 
described above.  See 38 C.F.R. § 4.71, DCs 5256 through 5263 
(1993).  However, as noted above, VA's General Counsel first 
held that separate ratings were warranted for arthritis 
resulting in limited or painful motion and instability of a 
knee in 1997.  Thus, to the extent that the veteran's 
representative argued that the RO's failure to grant such 
separate ratings in its January 1994 was CUE, that argument 
must be rejected, because such separate ratings were not 
clearly authorized under the law that existed at the time of 
the January 1994 adjudication.

Moreover, as noted above, the term "severe" is not defined 
in VA law.  The Board finds that the RO did not commit CUE in 
declining to find that the impairment of the veteran's left 
leg was severe, warranting a higher, 30 percent rating under 
DC 5257.  As accurately summarized in the January 1994 rating 
decision (and by the veteran's representative), the evidence, 
including two November 1993 VA examination reports, reflected 
that there was tenderness in the middle third of the leg, the 
left leg circumference of the mid calf area was one inch less 
on the left than on the right, and the circumference of the 
left thigh was two inches less than on the right.  There was 
diffused atrophy of the left leg muscles, and weakness of 
flexion of the left foot and leg.  Range of motion was from 5 
degrees extension to 100 degrees flexion.  The veteran 
complained of pain and limitation of motion.  One examination 
report indicated there was deformity and the other indicated 
that there was deformity.  There was no swelling, angulation, 
false motion, or shortening.  There was lateral instability, 
but anterior drawer test was negative and there was no 
tenderness on movement of the patellar.  The diagnosis 
included advanced degenerative osteoarthritis of the left 
knee.

The above symptomatology, to include negative findings as to 
symptoms such as swelling, only some tenderness and slight 
circumference differential, reflects that the RO's decision 
to deny a 30 percent rating based on "severe" impairment 
was CUE, and the argument of the veteran's representative to 
the contrary is therefore merely disagreement on how the 
facts were evaluated.  Moreover, the range of motion findings 
of extension to 5 degrees and flexion to 100 degrees reflect 
that there was no basis for a rating in excess of 20 percent 
(or even a compensable rating) under DCs 5260 or 5261.

Finally, in this regard, as to the argument of the veteran's 
representative that a higher rating was warranted under DC 
7805 for "hypofascia" in the region of the left knee scar, 
38 C.F.R. § 4.118, DC 7805 (1993) provided that "other" 
scars were to be rated on limitation of the part affected, 
but the VA examiner did not indicate that the scar affected 
the left knee.  Rather, the examination report indicated that 
the scar was "deep pigmented," which did not warrant a 
separate rating under the law in effect at that time.  The 
Board also notes that the VA examiner did not indicate that 
the scar was tender and painful on objective examination.  
Rather, there was tenderness of the middle third of the leg, 
but this was not attributed to the scar.  Thus, a higher 
rating was not warranted under 38 C.F.R. § 4.118, DC 7804 
(1993).

The Board emphasizes that a claim of CUE is a collateral 
attack on an otherwise final rating decision by the RO.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity that attaches to a 
final decision, and when such a decision is collaterally 
attacked the presumption becomes even stronger.  Fugo, 6 Vet. 
App. at 43-44 (1993).  Therefore, a claimant who seeks to 
obtain retroactive benefits based on CUE has a much heavier 
burden than that placed on a claimant who seeks to establish 
prospective entitlement to VA benefits. Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).

On these facts, the Board must conclude that the veteran has 
not met his burden to establish, without debate, that the 
correct facts, as they were then known, were not before the 
RO, or that the RO ignored or incorrectly applied the 
applicable statutory and regulatory provisions applicable at 
that time, and that, but for the alleged error, the outcome 
of the January 1994 rating decision would have been 
different.  As CUE in the January 1994 RO rating decision 
that denied the veteran's claim for a rating in excess of 20 
percent for left leg condition is not established, the claim 
of CUE in this rating decision must be denied.  The benefit-
of-the-doubt doctrine is not applicable to claims for CUE.  
See, e.g., 38 C.F.R. § 20.1411 (a) and (b).



ORDER

A rating in excess of 30 percent for malunion of tibia and 
fibula, with limitation of extension, prior to May 7, 1997, 
is denied.

A separate rating of 20 percent, for malunion of tibia and 
fibula, with limitation of flexion, prior to May 7, 1997, is 
granted, subject to the legal authority governing the payment 
of compensation benefits.

A separate rating of 20 percent for instability due to left 
knee disability, prior to May 7, 1997, is granted, subject to 
the legal authority governing the payment of compensation 
benefits.

A rating in excess of 60 percent for status-post left total 
knee replacement, times two, with history of tibia fracture, 
from May 1, 2001, is denied.

A separate rating of 10 percent, for left knee scar residual 
to left knee replacement surgery, is granted from August 24, 
2005, subject to the legal authority governing the payment of 
compensation benefits.

As the January 1994 rating decision that denied a rating in 
excess of 20 percent for left leg condition did not contain 
CUE, the appeal is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


